PROVIDENCE, June 14, 1902.
To His Excellency Charles Dean Kimball, Governor of the State of Rhode Island and Providence Plantations:
We have received from your excellency a request for our opinion upon the following question, viz.: *Page 631 
"What disposition should be made by a board of canvassers of the name of a personal property voter upon his ceasing to be assessed, who has not registered within the registration year in which his last assessment was in force ?"
We are of the opinion that the name of such a voter should be immediately stricken from the voting list upon the expiration of the period of twelve months from the date of the assessment of the last general town or city tax against him, whenever that may occur, since upon the expiration of such period he is not qualified to vote thereafter unless by virtue of a prior personal registration within the preceding registration year in like manner as is required of registry voters. We said, In re TheCanvassers' Powers, 17 R.I. 809, that the name of a personal property voter whose tax was due but unpaid should be transferred to the registry list for elections for members of the city council of any city, or upon propositions to impose a tax, or for the expenditure of money, but this pre-supposes that the voter is still assessed.
In re The Voting List, 19 R.I. 614, we stated "that a person qualified to vote only under the provisions of article 2, section 1, of the constitution (i.e., by the ownership of real estate), who alienates all his real estate, is no longer so qualified, and his name should be removed immediately from the voting list," unless he had theretofore duly qualified as a registry or personal property voter, in which case his name should be transferred to the list of such voters. Obviously, annual personal registration by all classes of electors will prevent disfranchisement at any time, and In re The PollingList, 13 R.I. p. 732, we said that if the name of a voter "be omitted through the negligence of the voter, there is no good reason why he should not suffer the loss of his vote for it."
Owing to the illness of Mr. Justice Wilbur, we have not been able to confer with him.
                                JOHN H. STINESS, PARDON E. TILLINGHAST, WM. W. DOUGLAS, EDWARD C. DUBOIS, JOHN T. BLODGETT.
 *Page 1